Title: Samuel A. Storrow to James Madison, 26 September 1829
From: Storrow, Samuel A.
To: Madison, James


                        
                            
                                My dear Sir
                            
                            
                                
                                    Fredericksburg
                                
                                26th Sep: ’29
                            
                        
                         
                        At the place & in the circle where I accidentally am, a strong inclination prevails that Mr Thomas B
                            Barton be presented to the notice of the Convention as its clerk. I have no right to do more than to mention Mr B as a man
                            of merit & of peculiar qualifications for the office in question. In doing this I offer an apology, &
                            accompany it with my most respectful salutations to yourself & Mrs Madison. your very obedient Servant
                        
                        
                            
                                S A Storrow
                            
                        
                    